Citation Nr: 0417987	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  98-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a left knee 
disorder.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for a hearing loss 
disability.  

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for right eye corneal 
scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service December 1965 to December 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in August 2003.  A transcript of the hearing 
has been associated with the claims file.  

The Board notes that this appeal in regard to PTSD, a hearing 
loss disability, tinnitus, a right eye corneal scar, a right 
knee disorder, and a left knee disorder is remanded to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  In a rating decision dated in December 1981, the AOJ 
denied entitlement to service connection for a bilateral knee 
disorder.  The AOJ notified the veteran of that decision in 
January 1982.  He did not file an appeal.  

2.  The evidence submitted subsequent to the December 1981 
rating is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The December 1981 rating decision denying entitlement to 
service connection for a bilateral knee disorder is final.  
New and material evidence has been submitted and the claim 
for entitlement to service connection for a right and left 
knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West. 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In December 1981, the AOJ denied service connection for a 
bilateral knee disorder.  The AOJ determined that the 
evidence of record showed that a bilateral knee disorder 
existed prior to service and was not aggravated during 
service.

The evidence of record at the time of the December 1981 AOJ 
decision, included the following:

The September 1965 service entrance examination report shows 
that the lower extremities were normal.  On the accompanying 
medical history, the appellant indicated that he had or had 
had a trick or locked knee.  He noted that he had injured his 
"legs" in a car accident in December 1961.  The examiner 
noted the veteran had injured his left knee in a motor 
vehicle accident in 1961.  Complaint of occasional ache in 
cold weather was noted.  No fracture, instability, or other 
complaints were noted.  Function was good.  

A July 1966 record of treatment reflects a complaint that his 
right knee had been bothering him more lately.  An old injury 
as a result of a car accident in 1959 was noted.  The 
impression was questionable torn cartilage.  

Inpatient treatment records, dated in October 1966, note the 
appellant's reported history of knee trouble in association 
with a motor vehicle accident.  The record of treatment 
notes, "ok now."  A scar was noted on the right knee.  

The November 1967 separation examination report shows that 
appellant's lower extremities were normal.  His lower 
extremities were assigned a profile of "1."  On the 
accompanying medical history, he indicated that he had or had 
had a trick or locked knee.  He indicated that he had been 
advised to have an operation on his kneecap at age 20.  

The evidence added to the record since the prior denial, 
includes the following:

By letter dated in May 1985, Dr. H. R. stated that he was 
treating the appellant for "probable post-traumatic 
arthritis in the both knees dating back to 1960 from an auto 
accident and also 1966 when in Vietnam when he was 'bombed['] 
and he jumped off of a truck and twisted both knees and had 
to walk back to base camp, etc."  

VA outpatient treatment records, dated in January 1985, 
reflect complaints of left knee pain, "prob for many 
years."  Diagnoses included degenerative joint disease of 
the left knee, with residual of previous injuries.  The 
examiner noted the appellant's reported history of having 
injured his left knee as a child, with repeat injury twice in 
Vietnam.  A February 1985 record of treatment notes the 
appellant's reported history of degenerative joint disease of 
the left knee since the age of 15.  In a September 1985 
record of treatment, the appellant reported a history of 
having injured his knees at age 15 when he was caught between 
two cars.  He stated that he reinjured his knees twice during 
service, and that he had had pain in the patellas since 
service.  The assessment was bilateral chondromalacia.  A 
record dated in July 1986, notes the appellant's report of 
having injured his left knee during service in 1966.  An 
April 1987 VA outpatient treatment record notes complaints of 
pain in both kneecaps for 20 years.  A history of a motor 
vehicle accident in 1960 was noted.  A January 1988 treatment 
record notes complaints of pain in both kneecaps, off and on 
since the 1970s.  

On VA examination in January 1998, the examiner noted the 
appellant's reported history of having injured his knees in a 
motor vehicle accident, and of having reinjured his knees 
during service in Vietnam.  Bilateral fusions without workup 
were noted.  The diagnoses included bilateral degenerative 
joint disease of the knees.  

In a statement in support of the claim, received in February 
2000, the appellant stated that he injured both knees during 
service in July 1966 when he fell down a hill while running 
to escape a rocket attack.  He stated that he was 
hospitalized for 10 days.  

In letters received in March 2000, R. A., Jr. stated that the 
appellant's legs/knees were in good condition prior to 
service entrance, and that after separation, knee problems 
were evident.  A. M. stated that he had known the appellant 
since grade school.  He recalled that during high school, the 
appellant was hit by a motor vehicle and sustained injuries 
to his legs.  He stated that the appellant was physically 
different after separation from service.  P. S. stated that 
she knew the appellant prior to service entrance, and that he 
lived with her following separation.  She related that the 
appellant's legs "started bothering him more and more."  

In correspondence received in September 2000, the appellant 
indicated that in July 1966, the hill on which he was located 
was blown up and that he was blown off the hill and buried, 
but escaped.  He stated that as a result of the blast, he 
injured both kneecaps, and spent 10 days in the hospital.  

At a hearing before the undersigned Veterans Law Judge in 
August 2003, the appellant testified that his knees were 
injured when he was engaged in combat with the enemy in 
Vietnam on August 20, 1966.  Transcript at 12-15 (August 
2003).  He stated that the hill he was on was blown up by 
enemy mortar rounds, and that the rocks and mud, and a 
boulder fell on him.  Id.  He indicated that he was 
hospitalized for 11 days as a result.  Id. at 13.  

Criteria

The unappealed December 1981 rating decision that denied 
entitlement to service connection for a bilateral knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  In order to reopen the claim, the 
appellant must present new and material evidence.  38 
U.S.C.A. § 5108.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).   

VCAA

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107; 38 C.F.R. § 3.159 (hereafter "VCAA") 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable AOJ decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  Assuming, 
however, solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  In this case, even though the AOJ did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the veteran was notified in the May 
1998 rating decision of the reasons and bases for the 
decisions.  He was further notified of this information in 
the October 1998 statement of the case and the July 2002 
supplemental statement of the case.  The Board concludes that 
the discussions in the May 1998 rating decision and in the 
statement and supplemental statement of the case, which were 
all sent to the appellant, informed him of the information 
and evidence needed to substantiate the claims.  By letter 
dated in July 2003, he was advised of the evidence he needed 
to submit to substantiate his claims, VA's duty to notify him 
about his claims, VA's duty to assist in obtaining evidence 
for his claims, what the evidence must show to substantiate 
his claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  He was afforded a 
hearing in August 2003.  The actions of the Veterans Law 
Judges at the hearing complied with 38 C.F.R. § 3.103.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

Analysis

The question to be addressed is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a right knee 
disorder and a left knee disorder.  The Board finds that he 
has done so.

Initially, the Board notes that 38 C.F.R. § 3.156 was 
recently amended and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.156(a)).  This change in the law, however, is not 
applicable in this case because the appellant's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  
He requested that his claim be reopened in October 1997.  

At the time of the prior denial in December 1981, the 
evidence of record included service medical records and the 
appellant's claim.  The decision notes that a bilateral knee 
disorder existed prior to service and that it was not 
aggravated during service.  At that time, there was no 
competent evidence of a left knee disorder related to 
service.  The appellant was notified of the decision; he did 
not appeal and that decision became final.

Since that determination, the appellant has applied to reopen 
a claim for a right knee disorder and a left knee disorder.  
The evidence submitted since the prior final denial is new 
and material.  At the time of the prior denial, there was no 
evidence of a right knee disorder or left knee disorder 
related to service.  The evidence added to the record since 
the prior denial reflects diagnoses to include degenerative 
joint disease of the knees, bilaterally.  In addition, in May 
1985, Dr. H. R. indicated that knee arthritis was related to 
an auto accident in 1960, as well as an injury sustained 
during service in Vietnam in 1966.  Thus, the additional 
evidence is new and material and the claim is reopened.  


ORDER

The application to reopen a claim entitlement to service 
connection for a right knee disorder is granted.  

The application to reopen a claim entitlement to service 
connection for a left knee disorder is granted.  


REMAND

The appellant asserts that he engaged in combat with the 
enemy during service.  In correspondence received in June 
2002, the appellant indicated that he was in receipt of a 
Purple Heart Medal.  His DD Form 214 reflects his decorations 
and awards include a National Defense Service Medal, a 
Vietnam Service Medal, a Vietnam Campaign Medal, a Good 
Conduct Medal, and a Marksman Badge.  Evidence establishing 
that the appellant engaged in combat with the enemy or that 
he is in receipt of a Purple Heart Medal has not been 
associated with the claims file.  

In regard to the issue of entitlement to service connection 
for PTSD, the Board notes a November 1999 VA outpatient 
treatment record reflects a diagnosis of PTSD.  The appellant 
has reported numerous stressors during service in Vietnam.  
Stressors cited in correspondence received in September 2000 
include statements to the effect that in approximately May 
1966, in Cambodia, from a tower on a hill named "Hong 
Cong," he opened fire and threw grenades at the enemy.  He 
also stated "Sgt. Mayo" ordered him to go with the infantry 
unit, but that "K. P." volunteered to go in his place.  The 
appellant stated that K. P. never returned.   He also 
indicated that in July 1966, a hill on which he was located 
was blown up and that he was blown off the hill and buried, 
but escaped.  He stated that from approximately July 1966 to 
August 1966, he chased the enemy and indicated that he saw a 
jet that had dropped a Napalm bomb.  In addition, in a notice 
of disagreement, received in September 1998, the appellant 
asserted that during service in Japan in 1966, he was 
hospitalized with injuries sustained in a rocket attack, and 
that PTSD had an onset at that time.  The AOJ has not 
attempted to verify the reported stressors.  

The issue of entitlement to service connection for a right 
and left knee disorder is deferred pending development on the 
issue of whether the appellant engaged in combat with the 
enemy.  

In regard to hearing loss and tinnitus, the Board notes that 
the appellant has asserted that he has hearing loss as a 
result of having engaged in combat with the enemy and as a 
result of acoustic trauma during service.  O VA examination 
in January 1998, the diagnosis was sensorineural hearing loss 
in both ears and periodic tinnitus was noted.  In 
correspondence received in September 2000, the appellant 
stated that he was in pursuit of the enemy during service in 
August 1966.  At a hearing before the undersigned Veterans 
Law Judge in August 2003, the appellant testified that in 
August 1966, he suffered hearing loss as a result of a rocket 
attack.  Transcript at 9-10 (August 2003).  Thus, the issue 
of entitlement to service connection for hearing loss and 
tinnitus is deferred pending development on the issue of 
whether the appellant engaged in combat with the enemy.  

As to service connection for a corneal scar of the right eye, 
in January 1998, the appellant underwent a VA optometric 
examination.  The diagnosis was consistent with right corneal 
scar secondary to shrapnel in Vietnam.  It does not appear 
that the examiner did not review the claims file.  

The Board notes that at the August 2003 hearing before the 
undersigned Veterans Law Judge, the appellant indicated that 
he was receiving treatment at VA facilities, to include the 
Stockton VA Clinic and at the Livermore Division of the Palo 
Alto Health Care System.  Transcript at 5 (August 2003).  
These records of treatment have not been associated with the 
claims file.  

The record reflects that the appellant is in receipt of 
Social Security Administration (SSA) disability benefits.  
The records have not been associated with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should obtain all SSA 
records pertinent to the veteran's 
claims, to include any decisions and the 
medical records upon which those 
decisions were based.  

2.  The AOJ should obtain any pertinent 
VA outpatient treatment records that 
have not been obtained.  Any records 
obtained should be associated with the 
claims file.  

3.  The AOJ should return the claims 
file to the VA examiner who performed 
the January 1998 optometric evaluation, 
if available, otherwise, another VA 
examiner.  The examiner should review 
the claims file.  The examiner should be 
requested to provide a complete 
rationale to support the opinion in 
regard to the etiology of the 
appellant's right corneal scar.  The 
claims file should be reviewed.  

4.  The AOJ should request the Center 
for Research of Unit Records (CRUR) to 
provide any available information, which 
might corroborate the appellant's 
alleged in-service stressors.  The AOJ 
should provide CRUR with a description 
of the alleged stressors identified by 
the appellant, to include statements 
from the appellant containing the cited 
stressors, and relevant service records 
showing dates and units of assignment.  

5.  The appellant should provide 
certified documentation reflecting that 
he was awarded a Purple Heart Medal.  

6.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to his claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



